Exhibit 10.9

 

AMENDMENT NO. 1

TO PACIFIC FINANCIAL CORPORATION

2000 STOCK INCENTIVE COMPENSATION PLAN

This AMENDMENT NO. 1 (the “Amendment”) to the PACIFIC FINANCIAL CORPORATION 2000
STOCK INCENTIVE COMPENSATION PLAN (the “Plan”) is adopted effective November 15,
2006, by the Board of Directors of Pacific Financial Corporation, a Washington
corporation (the "Company").

1.        Pursuant to the provisions of Section 15.1 of the Plan, Section 13.1
of the Plan shall be deleted and replaced in its entirety with new language as
follows:

In the event that, at any time or from time to time, a dividend paid in Common
Stock or stock split (including a reverse stock split) occurs, (i) the maximum
number and class of securities subject to the Plan as set forth in Section 4.1,
(ii) the maximum number and class of securities that may be subject to Awards to
any individual Participant or to a non-employee director as set forth in Section
4.2, and (iii) the number and class of securities subject to any outstanding
Award and the price per share of such securities shall automatically be adjusted
proportionately to reflect the effect of such dividend paid in Common Stock or
stock split.

In the event that, at any time or from time to time, a combination or exchange
of shares, merger, consolidation, recapitalization, spin off or other change in
the Company's capital structure occurs resulting in (a) the outstanding shares,
or any securities exchange therefor or received in their place, being exchanged
for a different number or class of securities of the Company or of any other
corporation or (b) new, different or additional securities of the Company or of
any other corporation being received by the holders of shares of Common Stock of
the Company, then the Plan Administrator, in its sole discretion, may make such
equitable adjustments as it deems appropriate under the circumstances in (i) the
maximum number and class of securities subject to the Plan as set forth in
Section 4.1, (ii) the maximum number and class of securities that may be subject
to Awards to any individual Participant or to a non-employee director as set
forth in Section 4.2, and (iii) the number and class of securities that are
subject to any outstanding Award and the per share price of such securities,
without any change in the aggregate price to be paid therefor. Any determination
by the Plan Administrator as to the terms of any of the foregoing adjustments
shall be conclusive and binding on the Company and all Participants.

2.           Except as amended hereby, all the terms and conditions of the Plan
will remain in full force and effect.

 

 

-1-

 

 